Citation Nr: 0009545	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability, postoperative status.

2.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.  During the course of appeal, in April 1998 the Board 
remanded the case for further development.  The case has been 
returned to the Board for further appellate review.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the claimed low back disability, postoperative status and the 
veteran's period of active military service or some incident 
thereof. 

3.  There is no competent medical evidence of a nexus between 
the claimed generalized arthritis and the veteran's period of 
active military service or some incident thereof. 









CONCLUSIONS OF LAW

1.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for generalized 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran essentially claims that he has a low back 
disorder and a generalized arthritis disorder, which is 
traumatic in nature and affecting multiple joints.  He 
relates both of these claimed disorders to service; and 
asserts that they were caused when he injured his back in a 
fall while on a landing craft during service.  In this case, 
the Board finds that the claims for service connection for a 
low back disorder and for generalized arthritis are not well-
grounded.  The Board notes that the medical evidence includes 
VA clinical and examination reports, and private clinical 
reports.  The veteran and his wife have  also testified at a 
June 1997 hearing before the undersigned Board Member, 
indicating that the veteran's claimed disorders on appeal 
here are related to incidents of service.  His wife has also 
provided lay statement evidence regarding this claim.  
However, there is no competent medical evidence of record 
that provided a nexus between either of the claimed disorders 
and the veteran's period of active service or any incident 
therein.  

The veteran's service medical records are not available 
despite attempts to obtain them by the RO.  Those records are 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25-26 (1991).

Post-service medical records include numerous private and VA 
treatment reports for the period from August 1965 through 
1999, and the report of a VA examination in June 1995.  The 
treatment records show treatment and examination for various 
complaints and conditions.  However, the first medical 
records referable to a back disorder or to arthritis is 
contained in private treatment records of August 1965, when 
the veteran underwent surgical treatment for a diagnosed 
extruded disc at L4.  An associated pathology report at that 
time contains a microscopic diagnosis of decalcified bone, 
pathologically not remarkable, intervertebral disc with 
degenerative changes, slight and ligaments, with focal 
sclerotic degenerative changes, moderate to marked.  Other 
later clinical records show findings and impressions 
including osteoarthritis.  A private radiology report of July 
1994 contains an impression of mild degenerative changes of 
the left shoulder without acute abnormalities seen.  

The report of a June 1995 VA examination shows that the 
veteran reported a history of injury in 1945 when a landing 
craft hit a rock, which threw the veteran to the bottom of 
the craft and he hit his back on a metal object.  The veteran 
kept going and did not seek medical attention.  The veteran 
reported that he had had marked pain in the left lower back 
that went down into the foot.  He reported that he had 
arthritis in the neck that went down both of the arms, and 
marked pain in the left shoulder.  He reported complaints of 
bilateral hip pain, which he was told was arthritis.  He 
reported that his right and left knees grated.  His present 
complaints included pain in the neck, back, shoulders, hips, 
and knees.  After examination, the diagnoses included rule 
out degenerative joint disease of the neck, hips, and knees; 
status post-lumbar spine surgery for disk with residual pain 
that goes down the left leg; and right rotary cuff weakness.

Subsequent VA clinical records include radiology reports in 
November 1996 showing impressions of degeneration associated 
with osteoarthritic changes at all levels of the cervical 
spine.  A March 1997 private radiology report shows findings 
of degenerative hypertrophic change in general in the mid and 
lower lumbar spine, and very marked and severe at L4/5 on the 
right.

The clinical record does show findings of a present low back 
disorder, and of degenerative changes and osteoarthritis 
affecting various joints.  None of the competent medical 
evidence of record, however, shows that these claimed 
disorders are related to service.  The clinical record does 
not show evidence of arthritis during the relevant 
presumptive period of within one year after service.  In 
fact, as discussed, the first clinical evidence of either 
claimed disorder is not until August 1965, almost twenty 
years after service.  Moreover, despite numerous medical 
records thereafter that are referable to the two claimed 
disorders, none contain any opinion or other evidence showing 
that either of the two claimed disorders is related to 
service.  Thus, the claim is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The veteran and his wife are competent to attest that he had 
complaints of pain symptoms since service.  It is clear that 
he believes that his claimed lower back and generalized 
arthritis disorders are related to his active service.  
However, he and his wife are not shown to be licensed medical 
practitioners and thus are not competent to offer opinions on 
questions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  (holding that lay persons are not competent to offer 
medical opinions).  Consequently, any such testimony or lay 
statements in that regard are insufficient to make the claim 
well grounded.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection either for a low back disorder, or for generalized 
arthritis.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).







ORDER

Service connection for a low back disability is denied.

Service connection for generalized arthritis is denied.

		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

